DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-20 are pending.
The rejection under 35 U.S.C. 101 has been withdrawn in light of the Applicants’ amendments.
Applicant’s arguments in the Remarks filed on 07/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Smithers (US 2020/0298113).
Regarding claim 1, Buratti discloses a device (media device 120 or 201 in Figures 1 and 2), comprising:
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Figure 5), the operations comprising: 
receiving video content over a communication network (¶ [0041]-[0043] and ¶ [0052] for receiving media content over a communication network);
determining a point of interest in relation to a presentation of the video content via equipment utilized by a user (steps 310-340 in Figure 3, ¶ [0040], ¶ [0054]-[0055] and ¶ [0062]-[0066] for determining a region of interest (ROI) in a displaying frame of the video content via a display device utilized by a user);
identifying an object in the video content according to the point of interest, wherein the object is shown within the video content from a first perspective (step 430 in 
obtaining first information associated with the object; generating results content based on the video content and the first information associated with the object; providing the results content to a communication device, wherein the communication device presents the results content simultaneously with the video content (steps 440-450 in Figure 4; ¶ [0051], ¶ [0056]-[0057], ¶ [0061], ¶ [0070]-[0072] and ¶ [0078]-[0079] for obtaining ancillary information associated with the object, compiling the results content of the identified object and its associated ancillary information and providing the results content to other devices for display with the video content).
Buratti is silent about generating and providing first augmented reality content based on the video content and the information associated with the object to a communication device for presenting. Buratti is silent about receiving first user-generated input from the communication device, wherein the first user-generated input includes a request to change in perspective of viewing the object; generating second augmented reality content based on the request to change in perspective of viewing the object, wherein the second augmented reality content presents the object from a second perspective; and providing the second augmented reality content to the communication device, wherein the communication device presents the second augmented reality content.
Smithers discloses generating and providing first augmented reality content based on the video content and the first information associated with the object and to a communication device for presenting the first augmented reality content simultaneously 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Buratti system with the teaching of Smithers, so to enhance system with augmented reality content performance in the benefits of improving user viewing experiences.

Regarding claim 2, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 1. The combined system further discloses wherein the second augmented reality content is presented simultaneously with the first augmented reality content by the communication device (Smithers’ Figures 7-9).

Regarding claim 3, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 2. The combined system further discloses receiving second user-generated input from the communication device that instructs the device to provide third augmented reality content to equipment of a social media user, over a social media 

Regarding claim 4, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 2. The combined system further discloses the first user-generated input instructs the device to rotate the object, the generating of the second augmented reality content comprises rotating the object according to the first user-generated input (Smithers’ Figure 9; and ¶ [0063]).

Regarding claim 5, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 2. The combined system further discloses the first user-generated input instructs the device to adjust parts of the object, wherein the generating of the second augmented reality content comprises adjusting the object according to the first user-generated input, and the adjusting of the object includes at least one of exploring, opening, or expanding the object (taught by Smithers; ¶ [0018], ¶ [0023], ¶ [0057]-[0060] and ¶ [0064]).

Regarding claim 9, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining second information associated with the video content (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); generating a fifth augmented reality content based on the second information associated with the video content; and providing the fifth augmented reality 

Regarding claim 10, all limitations of claim 10 are analyzed and rejected corresponding to claims 1-3.

Regarding claim 11, all limitations of claim 11 are analyzed and rejected corresponding to claim 4.

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 9.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claims 1 and 6.

Regarding claim 18, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 17. The combined system further discloses wherein the target advertisement is associated with the video content or the object (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]).

Claims 6-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buratti et al (US 2019/0080175) in view of Smithers (US  as applied to claim 1 above, and further in view of Sugawara (US 2018/0158242).
Regarding claim 6, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 1. The combined system further discloses obtaining a target advertisement (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]); and providing the fourth augmented reality content to the communication device, wherein the communication device presents the fourth augmented reality content simultaneously with the first and second augmented reality content (taught by Smithers; Figure 7-9), but is silent about generating a fourth augmented reality content based on the target advertisement.
Sugawara discloses obtaining a target advertisement, generating a augmented reality content based on the target advertisement and providing the augmented reality content to the communication device for presenting (Figure 10 and ¶ [0058]-[0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Buratti and Smithers with the teaching of Sugawara, so to increase an advertisement effect in virtual experience content.

Regarding claim 7, Buratti in view of Smithers and further in view of Sugawara discloses the device as discussed in the rejection of claim 6. The combined system further discloses wherein the fourth augmented reality content comprises an overlay of the target advertisement on video content (taught by Sugawara; ¶ [0058]).



Regarding claim 12, all limitations of claim 12 are analyzed and rejected corresponding to claim 6.

Regarding claim 13, Buratti in view of Smithers discloses the device as discussed in the rejection of claim 12. The combined system further discloses wherein the target advertisement is associated with the video content or the object (taught by Buratti; ¶ [0027], ¶ [0051], ¶ [0061] and ¶ [0070]).

Regarding claims 14-15 and 19-20, all limitations of claims 14-15 and 19-20 are analyzed and rejected corresponding to claims 7-8.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421